Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered January 21, 1983, convicting him of attempted murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of his right of confrontation when a police detective testified concerning statements made by a man seen with the defendant just prior to the shooting (see, US Const 6th Amend; Pointer v Texas, 380 US 400). However, the defendant did not object to this *467testimony, elicited on redirect examination, which merely expounded on an issue introduced by the defendant on cross-examination. In any event, the proof of guilt, which includes the defendant’s admission to his paramour and the identification of the defendant by a police officer and another eyewitness, is overwhelming (see, People v Sheffield, 118 AD2d 882, lv denied 68 NY2d 773) and we find no reasonable possibility that the admission of the now-challenged testimony contributed to the defendant’s conviction. Thus, any error in the admission of the testimony was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 237).
The defendant’s sentence was not harsh or excessive (see, People v Suitte, 90 AD2d 80). We have considered the defendant’s remaining contentions and find them to be both merit-less and unpreserved for appellate review. Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.